FILED: September 20, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVEN NOVICK,
Petitioner,
	v.
HARDY MYERS,
Attorney General, State of Oregon,
Respondent.
(SC S48668)
	On petition to review ballot title.
	Argued and submitted September 12, 2001.
	Steven Novick, in propria persona, argued the cause and
filed the petition.
	Brendan C. Dunn, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With him on the memorandum were Hardy Myers, Attorney General,
and Michael D. Reynolds, Solicitor General.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
Riggs, and De Muniz, Justices.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).
		PER CURIAM
		This ballot title review proceeding brought under ORS
250.085(2) concerns the Attorney General's certified ballot title
for a proposed initiative measure, denominated by the Secretary
of State as Initiative Petition 56 (2002).  We review the
Attorney General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035(2)(a) to (d).  ORS 250.085(5). (1)
		Petitioner challenges the "Result of 'Yes' Vote" and
summary portions of the Attorney General's certified ballot
title.  We have considered petitioner's arguments and conclude
that none is well taken.  Accordingly, we certify the following
ballot title to the Secretary of State:

	AMENDS CONSTITUTION:  FOR PUBLIC-WORKS
CONTRACTS:
ELIMINATES COMPETITIVE-BIDDING
EXEMPTIONS AND
PREVAILING-WAGE
REQUIREMENTS; PROHIBITS UNION
PREFERENCES
		RESULT OF "YES" VOTE: "Yes" vote eliminates, for
public-works contracts, competitive-bidding exemptions
and requiring prevailing wages/benefits; and, for those
contracts, prohibits preferring contractors using union
workers.
		RESULT OF "NO" VOTE:  "No" vote retains laws
exempting certain public-works contracts from
competitive-bidding requirement and requiring public-works contractors to pay workers prevailing wages and
benefits.
		SUMMARY:  Amends constitution.  Current law
requires, with certain exemptions, awarding public
contracts through competitive bidding to lowest
responsible, qualified bidder; requires paying
prevailing wages (wages/benefits paid on similar
projects).  Measure requires awarding all contracts for
public-works projects to the responsible, qualified
contractor submitting lowest bid to provide not less
than the quality of work or product necessary to meet
project specifications.  Prohibits (with exceptions)
denying "responsible, qualified" status for reasons
unrelated to work quality, timeliness.  Prohibits laws,
requirements, contracts, and "government actions" that:
require contractors to pay wages/benefits in amounts
greater than amounts that would be required in Oregon's
private sector; or give advantages or preferences to
contractors using union workers.  Does not exempt
contractors from minimum-wage, overtime-pay
requirements.  Other provisions.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).




1. 	The 2001 Legislative Assembly amended ORS 250.085 in a
respect not relevant to this proceeding.
Return to previous location.